DETAILED ACTION

Applicant’s amendment and response received on 7/11/22 has been entered. Claims 37-46 have been canceled. Claims 31-36, and 47 are now pending and under examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An action on the merits follows.
Those sections of Title 35 US code, not included in this action can be found in a previous office action. 

			Information Disclosure Statement

The information disclosure statements (IDS) submitted on 7/12/22 (5 separate IDS) are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements have been considered by the examiner, and initialed and signed copies of the 1449s are attached to this action.

Claim Rejections - 35 USC § 112

The rejection of claim 44 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in view of the cancellation of claim 44. 


The rejection of claims 37-38 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in view of applicant’s cancellation of these claims. 

Claim Rejections - 35 USC § 103

Amended claims 31-32, and 34-36 remain rejected under 35 U.S.C. 103 as being unpatentable over Vatakis et al. (2011) PNAS, Vol. 108(51), E1408-E1416, in view of Palmer et al. (November 6, 2014) J. Immunother. Canc., Vol. 2(Suppl. 3), P32, abstract, and Yang et al. (2013) Nat. Immunol., Vol. 14(7), 732-742, claims 39-41 and 45-46 having been canceled. Applicant’s amendments to the claims and arguments have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record as discussed in detail below.
The applicant argues that the claims are not drawn to T cells and do not recite that the cells express tumor specific T cells. The applicant that while these embodiments are disclosed in the specification, is it improper to read limitations contained in the specification into the claims. According to the applicant, the teachings of Vatakis et al. are aimed at overcoming various drawbacks of autologous T cells transduced with a vector encoding a TCR, and are thus irrelevant to the instant claims which are simply drawn to an in vitro composition of human stem cells or progenitor cells with a genomic disruption in a CISH gene. The applicant further argues that Palmer does not teach stem cells or progenitor cells and thus does not guide the artisan to a disrupt CISH gene in these cells. Regarding Yang, the applicant argues that Yang teaches away from deleting CISH by teaching that CISH deficient mice spontaneously developed airway inflammation and that therefore the skilled artisan would have had no motivation to delete CISH in T cells or in cells which develop into T cells. 
In response, it is first noted that the MPEP clearly states that claims must be given their broadest reasonable interpretation in light of the specification (MPEP 2111). Further, the MPEP states that, "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim." (MPEP 2111, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) and In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997)). Thus, while applicant is correct that limitations from the specification cannot be used to limit the interpretation of broad claims, it is also true that the breadth of the claims, including species which fall within a broad claim, must be considered. In the instant case, the office has not indicated that the claims under examination have been interpreted to include a limitation that the cells must express a TCR. Rather, the rejection of record has indicated that the claims as written broadly encompass any genetically engineered human stem cell or human progenitor cell which comprises a genomic disruption in a CISH gene, including genetically engineered human stem cells or human progenitor cells with a genomic disruption in a CISH and an additional modification, such as the further modification of the cells to express an exogenous sequence encoding a TCR. 
Vatakis et al., the primary reference, was cited for teaching the in vitro generation of genetically modified human hematopoietic stem cells (HSCs) expressing tumor specific TCR. Vatakis et al. teaches that the transplantation of genetically modified HSCs expressing tumor specific TCR can be used to treat cancer as the transplanted genetically modified HSCs develop in vivo into genetically modified T cells. Vatakis teaches a number of advantages to generating an in vitro population of genetically engineered human HSCs expressing a TCR for immunotherapy of cancer over genetically engineering the T cells themselves in vitro. As noted above, the instant claims encompass a human stem cell or human progenitor cell with any number of genetic modifications not limited to a disruption in an endogenous CISH gene. Thus, Vatakis et al. provides teachings and motivation to make an in vitro composition of genetically engineered human hematopoietic stem cells which comprise an exogenous sequence encoding a TCR for use in immunotherapy of cancer. The applicant is correct that Vatakis et al. does not teach to further disrupt a CISH gene in these genetically modified human HSCs, however, the rejection is not based on solely on the teachings of Vatakis et al., but instead is based on the combined teachings of Vatakis, Palmer, and Yang. The applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In addition, note that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
The rejection of record acknowledged that Vatakis et al. differs from the instant invention by not teaching to further genetically engineer the human HSCs to disrupt an endogenous CISH gene. The rejection then cited Palmer et al. and Yang et al. to supplement Vatakis et al. Palmer et al. was cited for teaching that deletion of CISH in T cells results in augmented PLCg1 activation, Ca2+ flux, NFAT and NFkB activity and cytokine release, and that adoptive transfer of CISH-deficient CD8+ T cells eliminated established cancer (Palmer et al., abstract). While Palmer et al. does not themselves teach deletion of CISH in HSCs, Palmer et al. teaches a substantial advantage to deleting CISH in T cells for treating cancer. Vatakis et al., as discussed above, already provided the teachings and motivation to genetically modify HSCs rather than T cells in vitro, as Vatakis teaches that genetic modification of T cells in vitro causes loss of potency of the T cells and a shorter lifespan due to ex vivo manipulations which may negatively affect the therapeutic effect of the cells in vivo (Vatakis et a., page E1408). Therefore, based on the substantial motivation provided by Vatakis et al. to genetically modify human HSCs capable of developing into T cells in vivo over genetically modifying human T cells themselves in vitro in order to provide therapeutic anti-cancer T cells to a patient following transplantation, and the teachings of Palmer et al. that deletion of CISH improves T cells function in T cell immunotherapy of cancer, it would have been prima facie obvious to the skilled artisan at the time of filing to further modify the in vitro human HSCs taught by Vatakis et al. to delete a CISH gene with a reasonable expectation of success in producing a composition useful for cancer immunotherapy. 
Turning to Yang et al., Yang et al. was cited to supplement Vatakis et al. and Palmer et al. because while Palmer et al. provides motivation to delete the CISH gene in T cells, Palmer et al. does not teach the specific deletion present in the CISH gene. Yang et al. teaches a specific disruption of an endogenous CIS/CISH gene in bone marrow and T cells, where a region spanning exon2 to the coding region of exon 3 is deleted by Cre-lox recombination, and where the deletion results in a null mutation with no detectable CISH expression in bone marrow or T cells (Yang et al., pages 733-734). Note that Cre-lox recombination creates a double strand break. Yang et al. also reports that CD4+ T cells with the CISH deletion exhibit enhanced proliferation following stimulation (Yang et al., page 734). Applicant’s argument that Yang et al. teaches away from CISH deletion in bone marrow cells or T cells is not agreed. Yang et al. teaches a mouse with a global deletion of CISH in all cells types. These mice did exhibit spontaneous allergic pulmonary disease and airway muscle cell hyperplasia upon ageing; however, Yang et al. clearly teaches that these symptoms may be based on the defective CISH signaling in cells other than T cells, such as cells of the innate immune system and airway structural cells, as mice with a CISH deletion specifically in CD4 T cells did not show this pathology (Yang et al., page 739, column 2). Further, Yang et al. does not teach that deletion of CISH in hematopoietic stem cells or T cells inhibits their usefulness in immunotherapy of cancer. On the contrary, Palmer et al., as discussed above, clearly teaches that adoptive transfer of CISH-deficient CD8+ T cells eliminated established cancer. Therefore, applicant’s argument that Yang et al. teaches away from deleting a CISH gene in hematopoietic stem cells or T cells which are to be used for immunotherapy of cancer is not found persuasive. 
As such, it is maintained that in view of the motivation provided by Vatakis et al. to genetically modify human HSCs in vitro instead of human T cells in vitro to provide a source of therapeutic T cells in vivo following transplantation in subject, the motivation provided by Palmer et al. to delete the CISH gene in CD8+ T cells in order to enhance CD8+ T cell activity, the further teachings of Palmer et al. that adoptively transferred CISH deleted T cells can treat cancer in a subject, and the specific teachings of Yang et al. for methods of creating a null mutation in the CISH gene in a cell by deleting exon2 to the coding region of exon 3, it would have been prima facie obvious to the skilled artisan at the time of filing to further modify the human HSCs expressing a tumor specific TCR taught by Vatakis et al. to delete exon2 to the coding region of exon 3 of the endogenous CISH gene with a reasonable expectation of success of producing an in vitro composition as claimed useful for immunotherapy of cancer. 

The rejection of claim 33 under 35 U.S.C. 103 as being unpatentable over Vatakis et al. (2011) PNAS, Vol. 108(51), E1408-E1416, in view of Palmer et al. (November 6, 2014) J. Immunother. Canc., Vol. 2(Suppl. 3), P32, abstract, and Yang et al. (2013) Nat. Immunol., Vol. 14(7), 732-742, as applied to claims 31-32, and 34-36 above, and further in view of Mandal et al. (November 6, 2014) Cell Stem Cell, Vol. 15, 643-652, and Cencic et al. (October 2, 2014) PLOS One, Vol. 9(10),e109213, page 1-13, is maintained. Applicant’s amendments to the claims and arguments have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record as discussed in detail below.
Applicant’s arguments concerning the teachings of Vatakis et al., Palmer et al., and Yang et al., have been fully considered and addressed in detail above and were not found persuasive. The applicant has not provided any additional arguments concerning the teachings of Mandal et al. or Cencic et al. As such, the rejection of record stands. 

The rejection of claims 42-43 under 35 U.S.C. 103 as being unpatentable over Vatakis et al. (2011) PNAS, Vol. 108(51), E1408-E1416, in view of Palmer et al. (November 6, 2014) J. Immunother. Canc., Vol. 2(Suppl. 3), P32, abstract, and Yang et al. (2013) Nat. Immunol., Vol. 14(7), 732-742, as applied to claims 31-32, 34-36, 39-41, and 45-46 above, and further in view of Verhoeyen et al. (2012) Human Gene Therapy, Vol. 23, 754-768, is withdrawn in view of the cancellation of these claims. 

The rejection of claim 47 under 35 U.S.C. 103 as being unpatentable over Vatakis et al. (2011) PNAS, Vol. 108(51), E1408-E1416, in view of Palmer et al. (November 6, 2014) J. Immunother. Canc., Vol. 2(Suppl. 3), P32, abstract, and Yang et al. (2013) Nat. Immunol., Vol. 14(7), 732-742, as applied to claims 31-32, 34-36, 39-41, and 45-46 above, and further in view of Wang et al. (2010) Clin. Canc. Res., Vol. 16(1), 164-173, and Zhang et al. (2013) Nat. Immunol., Vol. 13(7), 667-673. Doi:10.1038/ni.2319, pages 1-22, is maintained. Applicant’s amendments to the claims and arguments have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record as discussed in detail below.
Applicant’s arguments concerning the teachings of Vatakis et al., Palmer et al., and Yang et al., have been fully considered and addressed in detail above and were not found persuasive. The applicant has not provided any additional arguments concerning the teachings of Wang et al. or Zhang et al. As such, the rejection of record stands. 

Double Patenting

The rejection of claims 39-43, and 45-46 on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,154,574, hereafter referred to as the ‘574 patent, is withdrawn in view of the cancellation of these claims.  

No claims are allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé	
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633